     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case No.
     CARMEN JOHN PERRI, an
12                                           Complaint For Damages And
13   individual,                             Injunctive Relief For:

14                   Plaintiff,              1. VIOLATIONS OF THE
15                                              AMERICANS WITH DISABILITIES
     v.                                         ACT OF 1990, 42 U.S.C. §12181 et
16                                              seq. as amended by the ADA
17                                              Amendments Act of 2008 (P.L. 110-
     YIN HUYNH, an individual;
                                                325).
18   CHONG BUM PARK and
     SHARON NAMCHO PARK,
19                                           2. VIOLATIONS OF THE UNRUH
     individually and as trustees of THE
                                                CIVIL RIGHTS ACT, CALIFORNIA
20   CHONG BUM PARK AND
                                                CIVIL CODE § 51 et seq.
     SHARON NAMCHO PARKING
21   LIVING TRUST, UTD
22   SEPTEMBER 24, 2012; and DOES
     1-10, inclusive,
23

24                  Defendants.
25

26
           Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
27
     YIN HUYNH, an individual; CHONG BUM PARK and SHARON NAMCHO
28
     PARK, individually and as trustees of THE CHONG BUM PARK AND SHARON
                                              1
                                           COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 2 of 10 Page ID #:2


 1   NAMCHO PARKING LIVING TRUST, UTD SEPTEMBER 24, 2012; and Does 1-
 2   10 (“Defendants”) and alleges as follows:
 3                                          PARTIES
 4         1.     Plaintiff’s musculoskeletal and neurological systems are impaired.
 5   These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 6   hands, and legs. He has also developed permanent nerve damage that has caused
 7   increased pain and limits his ability to function and limits his mobility, especially for
 8   any extended period of time. He is substantially limited in performing one or more
 9   major life activities, including but not limited to: walking, standing, ambulating,
10   and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
11   Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
12   limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
13   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
14   any significant distance without having to periodically rest, and often relies upon
15   mobility devices to ambulate including a cane, walker, or wheelchair. With such
16   disabilities, Plaintiff qualifies as a member of a protected class under the Americans
17   with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments
18   Act of 2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set
19   forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’
20   facility and prior to instituting this action, Plaintiff suffered from a “qualified
21   disability” under the ADA, including those set forth in this paragraph. Plaintiff is
22   also the holder of a Disabled Person Parking Placard.
23         2.     Plaintiff is informed and believes and thereon alleges that Defendant
24   CHONG BUM PARK and SHARON NAMCHO PARK, individually and as
25   trustees of THE CHONG BUM PARK AND SHARON NAMCHO PARKING
26   LIVING TRUST, UTD SEPTEMBER 24, 2012, owned the property located at 1545
27   Crenshaw Blvd., Los Angeles, CA 90019 (“Property”) on or around February 27,
28   2021 upon which ET Donuts (“Business”) is located.
                                                 2
                                            COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 3 of 10 Page ID #:3


 1         3.     Plaintiff is informed and believes and thereon alleges that Defendant
 2   CHONG BUM PARK and SHARON NAMCHO PARK, individually and as
 3   trustees of THE CHONG BUM PARK AND SHARON NAMCHO PARKING
 4   LIVING TRUST, UTD SEPTEMBER 24, 2012, currently owns the Property.
 5         4.     Plaintiff is informed and believes and thereon alleges that Defendant
 6   YIN HUYNH, an individual, owned, operated, and controlled the Business located
 7   at the Property on February 27, 2021.
 8         5.     Plaintiff is informed and believes and thereon alleges that Defendant
 9   YIN HUYNH, an individual, owns, operates, and controls the Business located at
10   the Property currently.
11         6.     The Business is a restaurant open to the public, which is a “place of
12   public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
13         7.     Plaintiff does not know the true name of DOE Defendants, that may be
14   related to the Business and/or Property. Plaintiff is informed and believes that each
15   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
16   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
17   the true names, capacities, connections, and responsibilities of the Defendants and
18   Does 1 through 10, inclusive, are ascertained.
19                             JURISDICTION AND VENUE
20         8.     This Court has subject matter jurisdiction over this action pursuant
21   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
22         9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
23   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
24   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
25   federal ADA claims in that they have the same nucleus of operative facts and
26   arising out of the same transactions, they form part of the same case or controversy
27   under Article III of the United States Constitution.
28         10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
                                               3
                                          COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 4 of 10 Page ID #:4


 1   real property which is the subject of this action is located in this district and because
 2   Plaintiff's causes of action arose in this district.
 3                                 FACTUAL ALLEGATIONS
 4          11.    Plaintiff went to the Business on or about February 27, 2021 for the
 5   dual purpose of purchasing donuts and coffee and to confirm that this public place of
 6   accommodation is accessible to persons with disabilities within the meaning federal
 7   and state law.
 8          12.    Unfortunately, although parking spaces were one of the facilities
 9   reserved for patrons, there were no designated parking spaces available for persons
10   with disabilities that complied with the 2010 Americans with Disabilities Act
11   Accessibility Guidelines (“ADAAG”) on February 27, 2021.
12          13.    At that time, instead of having architectural barrier free facilities for
13   patrons with disabilities, Defendants’ facility has barriers that include but are not
14   limited to: a built up curb ramp that projects from the sidewalk and into the access
15   aisle (Section 406.5). Furthermore, the curb ramp is in excess of the maximum grade
16   allowed by ADAAG specifications (Section 406.1; 502.4).
17          14.    Due to architectural barriers in violation of the ADA and ADAAG
18   specifications, the parking, paths of travel, and demarcated accessible spaces at the
19   Property, are inaccessible.
20          15.    Parking spaces are one of the facilities, privileges, and advantages
21   reserved by Defendants to persons at the Property serving the Business.
22          16.    Because Defendant CHONG BUM PARK and SHARON NAMCHO
23   PARK, individually and as trustees of THE CHONG BUM PARK AND SHARON
24   NAMCHO PARKING LIVING TRUST, UTD SEPTEMBER 24, 2012, owns the
25   Property, which is a place of public accommodation, they are responsible for the
26   violations of the ADA that exist in the parking area and accessible routes that
27   connect to the facility’s entrance that serve customers to the Business.
28          17.    Subject to the reservation of rights to assert further violations of law
                                                  4
                                             COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 5 of 10 Page ID #:5


 1   after a site inspection found infra, Plaintiff asserts there are additional ADA
 2   violations which affect him personally.
 3         18.    Plaintiff is informed and believes and thereon alleges Defendants had
 4   no policy or plan in place to make sure that there was compliant accessible parking
 5   reserved for persons with disabilities prior to February 27, 2021.
 6         19.    Plaintiff is informed and believes and thereon alleges Defendants have
 7   no policy or plan in place to make sure that the designated disabled parking for
 8   persons with disabilities comport with the ADAAG.
 9         20.    Plaintiff personally encountered these barriers. The presence of these
10   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
11   conditions at public place of accommodation and invades legally cognizable
12   interests created under the ADA.
13         21.    The conditions identified supra are necessarily related to Plaintiff’s
14   legally recognized disability in that Plaintiff is substantially limited in the major life
15   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
16   disabled parking placard; and because the enumerated conditions relate to the use of
17   the accessible parking, relate to the slope and condition of the accessible parking and
18   accessible path to the accessible entrance, relate to the proximity of the accessible
19   parking to the accessible entrance, relate to the accessible use of the restroom, and,
20   relate to the accessible use of service counters.
21         22.    As an individual with a mobility disability who at times relies upon a
22   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
23   accommodations have architectural barriers that impede full accessibility to those
24   accommodations by individuals with mobility impairments.
25         23.    Plaintiff is being deterred from patronizing the Business and its
26   accommodations on particular occasions, but intends to return to the Business for the
27   dual purpose of availing himself of the goods and services offered to the public and
28   to ensure that the Business ceases evading its responsibilities under federal and state
                                                 5
                                            COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 6 of 10 Page ID #:6


 1   law.
 2          24.      Upon being informed that the public place of accommodation has
 3   become fully and equally accessible, he will return within 45 days as a “tester” for
 4   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 5   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 6          25.      As a result of his difficulty experienced because of the inaccessible
 7   condition of the facilities of the Business, Plaintiff was denied full and equal access
 8   to the Business and Property.
 9          26.      The Defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12          27.      The U.S. Department of Justice has emphasized the importance of
13   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
14   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
15   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
16   Coronavirus Disease 2019 (COVID-19) found at
17   https://www.ada.gov/aag_covid_statement.pdf.
18          28.      The violations identified above are easily removed without much
19   difficulty or expense. They are the types of barriers identified by the Department of
20   Justice as presumably readily achievable to remove and, in fact, these barriers are
21   readily achievable to remove. Moreover, there are numerous alternative
22   accommodations that could be made to provide a greater level of access if complete
23   removal were not achievable.
24          29.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
25   alleges, on information and belief, that there are other violations and barriers in the
26   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
27   notice regarding the scope of this lawsuit, once he conducts a site inspection.
28   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
                                                  6
                                             COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 7 of 10 Page ID #:7


 1   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 2   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 3   have all barriers that relate to his disability removed regardless of whether he
 4   personally encountered them).
 5         30.    Without injunctive relief, Plaintiff will continue to be unable to fully
 6   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 7                               FIRST CAUSE OF ACTION
 8    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 9      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
10                                        (P.L. 110-325)
11         31.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
12   above and each and every other paragraph in this Complaint necessary or helpful to
13   state this cause of action as though fully set forth herein.
14         32.    Under the ADA, it is an act of discrimination to fail to ensure that the
15   privileges, advantages, accommodations, facilities, goods, and services of any place
16   of public accommodation are offered on a full and equal basis by anyone who owns,
17   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
18   Discrimination is defined, inter alia, as follows:
19                a.     A failure to make reasonable modifications in policies, practices,
20                       or procedures, when such modifications are necessary to afford
21                       goods, services, facilities, privileges, advantages, or
22                       accommodations to individuals with disabilities, unless the
23                       accommodation would work a fundamental alteration of those
24                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25                b.     A failure to remove architectural barriers where such removal is
26                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
28                       Appendix "D".
                                                 7
                                            COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 8 of 10 Page ID #:8


 1                   c.    A failure to make alterations in such a manner that, to the
 2                         maximum extent feasible, the altered portions of the facility are
 3                         readily accessible to and usable by individuals with disabilities,
 4                         including individuals who use wheelchairs, or to ensure that, to
 5                         the maximum extent feasible, the path of travel to the altered area
 6                         and the bathrooms, telephones, and drinking fountains serving
 7                         the area, are readily accessible to and usable by individuals with
 8                         disabilities. 42 U.S.C. § 12183(a)(2).
 9         33.       Any business that provides parking spaces must provide accessible
10   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
11   shall be at the same level as the parking spaces they serve. Changes in level are not
12   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
13   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
14   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
15   designated disabled parking space is a violation of the law and excess slope angle in
16   the access pathway is a violation of the law.
17         34.       A public accommodation must maintain in operable working condition
18   those features of its facilities and equipment that are required to be readily accessible
19   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
20         35.       Here, the failure to ensure that accessible facilities were available and
21   ready to be used by Plaintiff is a violation of law.
22         36.       Given its location and options, Plaintiff will continue to desire to
23   patronize the Business but he has been and will continue to be discriminated against
24   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
25   the barriers.
26                                SECOND CAUSE OF ACTION
27       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
28         37.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
                                                  8
                                              COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 9 of 10 Page ID #:9


 1   above and each and every other paragraph in this Complaint necessary or helpful to
 2   state this cause of action as though fully set forth herein.
 3         38.    California Civil Code § 51 et seq. guarantees equal access for people
 4   with disabilities to the accommodations, advantages, facilities, privileges, and
 5   services of all business establishments of any kind whatsoever. Defendants are
 6   systematically violating the UCRA, Civil Code § 51 et seq.
 7         39.    Because Defendants violate Plaintiff’s rights under the ADA,
 8   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 9   52(a).) These violations are ongoing.
10         40.    Plaintiff is informed and believes and thereon alleges that Defendants’
11   actions constitute discrimination against Plaintiff on the basis of a disability, in
12   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
13   previously put on actual or constructive notice that the Business is inaccessible to
14   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
15   inaccessible form, and Defendants have failed to take actions to correct these
16   barriers.
17                                          PRAYER
18    WHEREFORE, Plaintiff prays that this court award damages provide relief as
19   follows:
20         1.     A preliminary and permanent injunction enjoining Defendants from
21   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
22   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
23   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
24   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
25   under the Disabled Persons Act (Cal. C.C. §54) at all.
26         2.     An award of actual damages and statutory damages of not less than
27   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
28         3.     An additional award of $4,000.00 as deterrence damages for each
                                                 9
                                            COMPLAINT
     Case 2:21-cv-02384-PSG-MAA Document 1 Filed 03/17/21 Page 10 of 10 Page ID #:10


 1    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 2    LEXIS 150740 (USDC Cal, E.D. 2016); and,
 3          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 4    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 5                                DEMAND FOR JURY TRIAL
 6          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 7    raised in this Complaint.
 8

 9    Dated: March 17, 2021            MANNING LAW, APC
10

11                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
12                                        Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                10
                                            COMPLAINT
